
	
		II
		111th CONGRESS
		1st Session
		S. 698
		IN THE SENATE OF THE UNITED STATES
		
			March 25, 2009
			Mr. Feingold (for
			 himself, Mr. Graham, and
			 Ms. Collins) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Health, Education, Labor,
			 and Pensions
		
		A BILL
		To ensure the provision of high-quality health care
		  coverage for uninsured individuals through State health care coverage pilot
		  projects that expand coverage and access and improve quality and efficiency in
		  the health care system.
	
	
		1.Short titleThis Act may be cited as the
			 State-Based Health Care Reform
			 Act.
		2.FindingsCongress makes the following
			 findings:
			(1)The need for
			 health care reform has reached crisis proportions in America, with over
			 46,000,000 Americans uninsured. Children accounted for 8,600,000 of these
			 individuals.
			(2)Health outcomes
			 for the uninsured are worse than health outcomes for those who have health
			 insurance. According to the Institute of Medicine, the number of deaths due to
			 uninsurance among adults ages 25 to 64 is estimated at around 22,000 a
			 year.
			(3)The cost of
			 providing care to the uninsured weighs heavily on the United States economy.
			 According to research done by the journal Health Affairs, the uninsured
			 received approximately $56,000,000,000 in uncompensated care in 2008.
			 Government programs finance about 75 percent of uncompensated care.
			(4)An overwhelming
			 majority of Americans believe that our health care system is broken, and is in
			 need of immediate reform.
			(5)In recent years,
			 States have led the charge for health reform, implementing a wide array of
			 health reforms. These reforms offer Congress valuable lessons on what has
			 proven to work, and what challenges to expect.
			(6)The Federal
			 Government is uniquely positioned to significantly improve the way health care
			 is financed, delivered, and consumed in America. State-based reforms are one of
			 many options available to Congress in undertaking health care reform.
			3.PurposeIt is the purpose of this Act to establish a
			 program to award grants to States for the establishment of State-based projects
			 to—
			(1)establish pilot
			 projects to increase health care coverage for uninsured individuals in selected
			 States within the 5-year period beginning on the date of enactment of this
			 Act;
			(2)ensure
			 high-quality health care coverage with the goal of providing adequate access to
			 providers, services, and benefits;
			(3)improve the
			 efficiency of health care spending and lower the cost of health care for the
			 participating State; and
			(4)provide health
			 care coverage with the ultimate goal of covering all individuals residing
			 within States awarded a grant under this Act.
			IHealth care
			 coverage
			101.State-based
			 health care coverage program
				(a)Applications by
			 States, Multi-State Regions, Local Governments, and Tribes
					(1)State
			 applicationA State, in consultation with local governments,
			 Indian tribes, and Indian organizations involved in the provision of health
			 care (referred to in this Act as a State), may apply for a State
			 health care coverage grant for the entire State (or for regions of two or more
			 States) under paragraph (2).
					(2)Submission of
			 applicationIn accordance with this section, each State desiring
			 to implement a State health care reform program shall submit an application to
			 the Health Care Coverage Task Force established under subsection (b) (referred
			 to in this section as the Task Force) for approval and referral
			 to Congress.
					(3)Local
			 government and other applications
						(A)In
			 generalWhere a State fails to submit an application under this
			 section, a unit of local government of such State, or a consortium of such
			 units of local governments, may submit, with the collaboration of the State
			 government, an application directly to the Task Force for programs or projects
			 under this section. Such an application shall be subject to the requirements of
			 this section.
						(B)Other
			 applicationsSubject to such additional regulations as the
			 Secretary of Health and Human Services (referred to in this Act as the
			 Secretary) may prescribe, a unit of local government, Indian
			 tribe, or Indian health organization may submit an application under this
			 section, whether or not the State submits such an application, if such unit,
			 tribe, or organization can demonstrate unique demographic needs or a
			 significant population size that warrants a substate program under this
			 subsection.
						(b)Health Care
			 Coverage Task Force
					(1)EstablishmentNot
			 later than 180 days after the date of the enactment of this Act, the Secretary
			 shall establish a Health Care Coverage Task Force in accordance with this
			 subsection.
					(2)Membership
						(A)In
			 generalThe Task Force shall be comprised of the Secretary and
			 not fewer than 16 members to be appointed in accordance with subparagraph
			 (B).
						(B)Appointed
			 membersWith respect to the members appointed under subparagraph
			 (A)—
							(i)two
			 individuals shall be appointed by the Speaker of the House of
			 Representatives;
							(ii)two individuals
			 shall be appointed by the minority leader of the House of
			 Representatives;
							(iii)two individuals
			 shall be appointed by the majority leader of the Senate;
							(iv)two individuals
			 shall be appointed by the minority leader of the Senate; and
							(v)not to exceed 8
			 members shall be appointed by the Comptroller General.
							(C)RequirementsIn
			 appointing members to the Task Force under subparagraph (B)(v), the Comptroller
			 General shall ensure that—
							(i)such members
			 include at least 2 representatives of consumers who are uninsured and who have
			 had a chronic illness, 1 of which shall represent individuals with
			 disabilities;
							(ii)such members
			 include individuals—
								(I)representing
			 business and labor; and
								(II)who are health
			 care providers;
								(iii)such members
			 have a broad geographic representation and be balanced between urban and rural
			 areas; and
							(iv)such members
			 include representatives of Indian tribes or tribal organizations.
							(3)General
			 duties
						(A)Approval of
			 applications and other mattersThe Task Force shall—
							(i)formally approve
			 the applications of States for grants under this section, and submit a
			 legislative proposal concerning such approvals (which shall be politically
			 balanced and include a variety of different approaches to covering the
			 uninsured populations of States) to Congress together with recommendations on
			 the level of funding required;
							(ii)establish
			 minimum performance measures with respect to coverage, quality, and cost of
			 State programs, as described under subsection (c)(1);
							(iii)conduct a
			 thorough review of the grant application from a State and conduct detailed
			 discussions and negotiations with such State applicants concerning possible
			 modifications and adjustments;
							(iv)be
			 responsible for monitoring the status and progress achieved under programs and
			 projects granted under this section; and
							(v)report to the
			 public concerning progress made by States with respect to the performance
			 measures and goals established under this Act, the periodic progress of the
			 State relative to its State performance measures and goals, and the State
			 program application procedures, by region and State jurisdiction.
							(B)LimitationThe
			 Task Force shall not approve a State application that—
							(i)proposes to adopt
			 criteria for income or resource standards or methodologies for purposes of
			 determining an individual's eligibility for medical assistance under the State
			 plan for services provided through the State Medicaid program under title XIX
			 of the Social Security Act, the State Children's Health Insurance Program under
			 title XXI of the Act, the Medicare program under title XVIII of such Act, or
			 any other State and local program that provides health care to low-income or
			 targeted populations, as defined by such program policies, that are more
			 restrictive than those applied as of the date of enactment of this Act;
							(ii)would revise
			 Federal requirements for participation in the State Medicaid program, the State
			 Children's Health Insurance Program, or the Medicare program in a manner that
			 applies criteria for eligibility that is more restrictive than the criteria
			 applied on the date of enactment of this Act for those categories of
			 individuals currently enrolled in such program or future categories of
			 individuals under applicable law; or
							(iii)would result in
			 making those individuals who are enrolled, or who may be enrolled, in a program
			 described in clause (ii) ineligible for such enrollment in such program.
							(4)Period of
			 appointment; representation requirements; vacanciesMembers shall
			 be appointed for a term of 5 years. Any vacancy on the Task Force shall not
			 affect its powers, but shall be filled within 60 days and in the same manner as
			 the original appointment.
					(5)Chairperson,
			 meetings, approval of state plans
						(A)ChairpersonThe
			 Task Force shall select a Chairperson from among its members.
						(B)QuorumA
			 majority of the members of the Task Force shall constitute a quorum, but a
			 lesser number of members may hold hearings subject to approval by the Task
			 Force or the Chairperson.
						(C)MeetingsNot
			 later than 30 days after the date on which all members of the Task Force have
			 been appointed, the Task Force shall hold its first meeting. The Task Force
			 shall meet at the call of the Chairperson.
						(6)Powers of the
			 task force
						(A)Negotiations
			 with statesThe Task Force may conduct detailed discussions and
			 negotiations with States submitting applications under this section, either
			 individually or in groups, to facilitate a final set of recommendations for
			 purposes of subsection (c)(1)(C). Such final set of recommendations shall be
			 made available to the general public. Such negotiations shall, to the extent
			 practicable, be conducted in a public forum. The minutes of any meetings at
			 which such negotiations are conducted shall be maintained and made available to
			 the general public.
						(B)SubcommitteesThe
			 Task Force may establish such subcommittees as the Task Force determines are
			 necessary to increase the efficiency of the Task Force.
						(C)HearingsThe
			 Task Force may hold hearings, so long as the Task Force determines such
			 meetings to be necessary in order to carry out the purposes of this Act, sit
			 and act at such times and places, take such testimony, and receive such
			 evidence as the Task Force considers advisable to carry out the purposes of
			 this subsection.
						(D)Annual
			 meetingIn addition to other meetings the Task Force may hold,
			 the Task Force shall hold an annual meeting with the participating States under
			 this section for the purpose of having States report progress toward the
			 purposes described in section 3 and for an exchange of public
			 information.
						(E)InformationThe
			 Task Force may obtain information directly from any Federal department or
			 agency as the Task Force considers necessary to carry out the provisions of
			 this subsection. Upon request of the Chairperson of the Task Force, the head of
			 such department or agency shall furnish such information to the Task
			 Force.
						(F)ContractingThe
			 Task Force may enter into contracts with qualified independent organizations to
			 obtain necessary information for the development of the performance standards,
			 reporting requirements, financing mechanisms, or any other matters determined
			 by the Task Force to be appropriate and reasonable.
						(G)Postal
			 servicesThe Task Force may use the United States mails in the
			 same manner and under the same conditions as other departments and agencies of
			 the Federal Government.
						(7)Personnel
			 matters
						(A)CompensationEach
			 member of the Task Force who is not an officer or employee of the Federal
			 Government shall be compensated at a rate equal to the daily equivalent of the
			 annual rate of basic pay prescribed for level IV of the Executive Schedule
			 under section 5315 of title 5, United States Code, for each day (including
			 travel time) during which such member is engaged in the performance of the
			 duties of the Task Force. All members of the Task Force who are officers or
			 employees of the United States shall serve without compensation in addition to
			 that received for their services as officers or employees of the United
			 States.
						(B)Travel
			 expensesThe members of the Task Force shall be allowed travel
			 expenses, including per diem in lieu of subsistence, at rates authorized for
			 employees of agencies under subchapter I of chapter 57 of title 5, United
			 States Code, while away from their homes or regular places of business in the
			 performance of services for the Task Force.
						(C)StaffThe
			 Chairperson of the Task Force may, without regard to the civil service laws and
			 regulations, appoint and terminate personnel as may be necessary to enable the
			 Task Force to perform its duties.
						(D)Detail of
			 government employeesAny Federal Government employee may be
			 detailed to the Task Force without reimbursement, and such detail shall be
			 without interruption or loss of civil service status or privilege.
						(E)Temporary and
			 intermittent servicesThe Chairperson of the Task Force may
			 procure temporary and intermittent services under section 3109(b) of title 5,
			 United States Code, at rates for individuals which do not exceed the daily
			 equivalent of the annual rate of basic pay prescribed for level V of the
			 Executive Schedule under section 5316 of such title.
						(8)FundingFor
			 the purpose of carrying out this subsection, there are authorized to be
			 appropriated $4,000,000 for fiscal year 2010 and each fiscal year
			 thereafter.
					(c)State
			 Plan
					(1)In
			 generalA State that seeks to receive a grant to operate a
			 program under this section shall prepare and submit to the Task Force, as part
			 of the application under subsection (a), a State health care plan that—
						(A)designates the
			 lead State entity that will be responsible for administering the State
			 program;
						(B)describes the
			 benefits that will be provided to all individuals covered under the State
			 program, which shall, at a minimum, provide for the same scope of coverage
			 required under section 2103 (a)(1), (a)(2), and (a)(4), (b), and (c) of title
			 XXI of the Social Security Act;
						(C)provides a
			 methodology, in consultation with organizations including the Institute of
			 Medicine, for demonstrating that the choice of benefits under the State program
			 is based upon available medical evidence;
						(D)contains a
			 description of any other health care reform programs that the State will
			 implement under the State program, which may include the expansion of the
			 State's Medicaid, SCHIP or other public health care programs, single-payer
			 systems, the implementation of State-based health savings accounts, the
			 establishment of health care purchasing or pooling arrangements, new individual
			 insurance purchasing options, State tax credits, or any combination of such
			 reforms and any approaches submitted by the State and approved by the Task
			 Force in the State application;
						(E)describes the
			 number and percentage of currently uninsured individuals who will achieve
			 coverage under the State health program;
						(F)provides and
			 describes the manner in which the State will ensure that an increased number of
			 individuals residing within the State will have expanded access to health care
			 coverage with a specific 5-year target for reduction in the number of uninsured
			 individuals through either private or public program expansion, or both, in
			 accordance with the options established under this Act;
						(G)identifies
			 Federal, State, or local and private programs that currently provide health
			 care services in the State and describes—
							(i)how
			 such programs could be coordinated with the State health program, to the extent
			 practicable; and
							(ii)current Federal,
			 State, and local expenditures for the identified programs that utilize public
			 financing;
							(H)provides for
			 improvements in the availability of appropriate health care services that will
			 increase access to care in urban, rural, and frontier areas of the State with
			 medically underserved populations or where there is an inadequate supply of
			 health care providers and the area meets the requirements for designation as a
			 Health Professional Shortage Area under section 332 of the Public Health
			 Service Act (42 U.S.C. 254e); and
						(I)otherwise
			 complies with this subsection.
						(2)Effectiveness
			 and efficiencyThe State plan shall include provisions to improve
			 the effectiveness and efficiency of health care in the State, including
			 provisions to attempt to reduce administrative health care costs within the
			 State.
					(3)Costs
						(A)In
			 generalWith respect to the costs of health care provided under
			 the program, the State plan shall—
							(i)describe the
			 public and private sector financing to be provided for the State health
			 program;
							(ii)estimate the
			 amount of Federal, State, and local expenditures, as well as the costs to
			 business and individuals under the State health program;
							(iii)describe how
			 the State plan will ensure the financial solvency of the State health program;
			 and
							(iv)contain
			 assurances that the State will comply with the premium and cost-sharing
			 limitations described in subparagraph (B).
							(B)Premium and
			 cost-sharing limitations
							(i)PremiumsIn
			 providing health care coverage under a State program under this Act, the State
			 shall ensure that—
								(I)with respect to
			 an individual whose family income is at or below 100 percent of the poverty
			 line, the State program shall not require—
									(aa)the
			 payment of premiums for such coverage; or
									(bb)the
			 payment of cost-sharing for such coverage in an amount that exceeds .5 percent
			 of the family's income for the year involved;
									(II)with respect to
			 an individual whose family income is greater than 100 percent, but at or below
			 200 percent, of the poverty line, the State program shall not require—
									(aa)the
			 payment of premiums for such coverage in excess of 20 percent of the average
			 cost of providing benefits to an individual or family or 3 percent of the
			 amount of the family's income for the year involved; or
									(bb)the payment of
			 cost-sharing for such coverage in an amount that, together with the premium
			 amount, does not exceed 5 percent of the family's income for the year involved;
			 and
									(III)with respect to
			 an individual whose family income is greater than 200 percent, but at or below
			 300 percent, of the poverty line, the State program shall not require—
									(aa)the
			 payment of premiums for such coverage in excess of 20 percent of the average
			 cost of providing benefits to an individual or family or 5 percent of the
			 amount of the family's income for the year involved; or
									(bb)the payment of
			 cost-sharing for such coverage in an amount that, together with the premium
			 amount, does not exceed 7 percent of the family's income for the year
			 involved.
									(ii)DefinitionFor
			 purposes of this subparagraph, the term poverty line has the
			 meaning given such term in section 2110(c)(5) of the Social Security Act (42
			 U.S.C. 1397jj(c)(5)).
							(4)Protection for
			 lower income individualsThe State plan may only vary premiums,
			 deductibles, coinsurance, and other cost-sharing under the plan based on the
			 family income of the family involved in a manner that does not favor
			 individuals from families with higher income over individuals from families
			 with lower income.
					(5)Authority to
			 contractThe State plan may provide for the awarding of contracts
			 by the State to independent entities (such as the Institute of Medicine) for
			 the conduct of activities to enable the State to fully comply with the
			 requirements of this Act and of the State plan.
					(d)Review;
			 Determination; and Project Period
					(1)Initial
			 reviewWith respect to a State application for a grant under
			 subsection (a), the Secretary and the Task Force shall, not later than 90 days
			 after receipt of such application, complete an initial review of such State
			 application, an analysis of the scope of the proposal, and a determination of
			 whether additional information is needed from the State. The Task Force shall
			 advise the State within such 90-day period of the need to submit additional
			 information.
					(2)Final
			 determinationNot later than 90 days after completion of the
			 initial review under paragraph (1), the Task Force shall determine whether to
			 approve such application and submit a legislative proposal concerning such
			 application to Congress for final approval. Such application may be approved
			 only if 2/3 of the members of the Task Force vote to
			 approve such application.
					(3)Program or
			 project periodIf approved by the Task Force and Congress, a
			 State program or project may extend for a period not to exceed 5 years and may
			 be extended for subsequent 5-year periods upon approval by the Task Force and
			 the Secretary, based upon achievement of targets as specified by the Task
			 Force, except that a shorter period may be requested by a State and granted by
			 the Secretary.
					(e)Expedited
			 congressional consideration
					(1)Introduction
			 and committee consideration
						(A)IntroductionThe
			 legislative proposal submitted pursuant to subsection (b)(3)(A) shall be in the
			 form of a joint resolution (in this subsection referred to as the
			 resolution). Such resolution shall be introduced in the House of
			 Representatives by the Speaker, and in the Senate, by the majority leader,
			 immediately upon receipt of the language and shall be referred to the
			 appropriate committee of Congress. If the resolution is not introduced in
			 accordance with the preceding sentence, the resolution may be introduced in
			 either House of Congress by any member thereof.
						(B)Committee
			 considerationA resolution introduced in the House of
			 Representatives shall be referred to the appropriate committees of jurisdiction
			 within the House of Representatives. A resolution introduced in the Senate
			 shall be referred to the appropriate committees of jurisdiction within the
			 Senate. Not later than 15 calendar days after the introduction of the
			 resolution, the committee of Congress to which the resolution was referred
			 shall report the resolution. If the committee has not reported such resolution
			 (or an identical resolution) at the end of 15 calendar days after its
			 introduction or at the end of the first day after there has been reported to
			 the House involved a resolution, whichever is earlier, such committee shall be
			 deemed to be discharged from further consideration of such resolution and such
			 resolution shall be placed on the appropriate calendar of the House involved.
			 No amendments shall be in order to such resolution during committee
			 consideration.
						(2)Expedited
			 procedure
						(A)ConsiderationNot
			 later than 5 days after the date on which a committee has been discharged from
			 consideration of a resolution, the Speaker of the House of Representatives, or
			 the Speaker's designee, or the majority leader of the Senate, or the leader's
			 designee, shall move to proceed to the consideration of the resolution. It
			 shall also be in order for any member of the House of Representatives or the
			 Senate, respectively, to move to proceed to the consideration of the resolution
			 at any time after the conclusion of such 5-day period. All points of order
			 against the resolution (and against consideration of the resolution) are
			 waived. A motion to proceed to the consideration of the resolution is highly
			 privileged in the House of Representatives and is privileged in the Senate and
			 is not debatable. The motion is not subject to amendment, to a motion to
			 postpone consideration of the resolution, or to a motion to proceed to the
			 consideration of other business. A motion to reconsider the vote by which the
			 motion to proceed is agreed to or not agreed to shall not be in order. If the
			 motion to proceed is agreed to, the House of Representatives or the Senate, as
			 the case may be, shall immediately proceed to consideration of the resolution
			 without intervening motion, order, or other business, and the resolution shall
			 remain the unfinished business of the House of Representatives or the Senate,
			 as the case may be, until disposed of. No amendments shall be in order to such
			 resolution during such consideration.
						(B)Consideration
			 by other HouseIf, before the passage by one House of the
			 resolution that was introduced in such House, such House receives from the
			 other House a resolution as passed by such other House—
							(i)the
			 resolution of the other House shall not be referred to a committee and may only
			 be considered for final passage, without amendment, in the House that receives
			 it under clause (iii);
							(ii)the procedure in
			 the House in receipt of the resolution of the other House, with respect to the
			 resolution that was introduced in the House in receipt of the resolution of the
			 other House, shall be the same as if no resolution had been received from the
			 other House; and
							(iii)notwithstanding
			 clause (ii), the vote on final passage shall be on the reform bill of the other
			 House.
							Upon
			 disposition of a resolution that is received by one House from the other House,
			 it shall no longer be in order to consider the resolution bill that was
			 introduced in the receiving House.(3)Rules of the
			 Senate and House of RepresentativesThis subsection is enacted by
			 Congress—
						(A)as an exercise of
			 the rulemaking power of the Senate and House of Representatives, respectively,
			 and is deemed to be part of the rules of each House, respectively, but
			 applicable only with respect to the procedure to be followed in that House in
			 the case of a resolution, and it supersedes other rules only to the extent that
			 it is inconsistent with such rules; and
						(B)with full
			 recognition of the constitutional right of either House to change the rules (so
			 far as they relate to the procedure of that House) at any time, in the same
			 manner, and to the same extent as in the case of any other rule of that
			 House.
						(f)Funding
					(1)In
			 generalThe Secretary shall provide a grant to a State that has
			 an application approved under subsection (d)(2) and agreed to by Congress under
			 subsection (e) to enable such State to carry out the State health program under
			 the grant.
					(2)Amount of
			 grantThe amount of a grant provided to a State under paragraph
			 (1) shall be determined based upon the recommendations of the Task Force,
			 subject to the amount appropriated under subsection (i).
					(3)Matching
			 requirementTo be eligible to receive a grant under paragraph
			 (1), a State shall provide assurances to the Secretary that the State shall, in
			 addition to meeting the requirement of paragraph (4), contribute to the costs
			 of carrying out activities under the grant an amount equal to not less than the
			 product of—
						(A)the amount of the
			 grant; and
						(B)one minus the sum
			 of the enhanced FMAP for the State (as defined in section 2105(b) of the
			 Social Security Act (42 U.S.C.
			 1397ee(b))) and 5 percent.
						(4)Maintenance of
			 effortA State, in utilizing the proceeds of a grant received
			 under paragraph (1), shall maintain the non-Federal expenditures of the State
			 and local units of government for health care coverage purposes (including
			 expenditures under the State programs under titles XIX and XXI of the Social
			 Security Act) for the support of direct health care delivery at a level equal
			 to not less than the level of such expenditures maintained by the State for the
			 fiscal year preceding the fiscal year for which the grant is received. Funds
			 received under this Act shall be used to supplement, not supplant existing
			 State spending for the activities described in this Act. Such expenditures
			 shall be increased annually by the same percentage as the percentage increase
			 in the Consumer Price Index for All Urban Consumers.
					(5)ComplianceThe
			 Secretary may withhold payments under this Act from a State that fails to
			 comply with its State plan under subsection (c) and the reporting requirements
			 under subsection (g)(1).
					(g)Reports
					(1)By
			 statesEach State that has received a grant under subsection
			 (f)(1) shall submit to the Task Force an annual report for the period
			 representing the respective State’s fiscal year, that shall contain a
			 description of the results, with respect to health care coverage, quality, and
			 costs, of the State program.
					(2)By task
			 forceAt the end of the 5-year period beginning on the date on
			 which the Secretary awards the first grant under paragraph (1), the Task Force
			 established under subsection (b) shall prepare and submit to the appropriate
			 committees of Congress, a report on the progress made by States receiving
			 grants under paragraph (1) in meeting the goals of expanded coverage, improved
			 quality, and cost containment through performance measures established during
			 the 5-year period of the grant. Such report shall contain—
						(A)the
			 recommendation of the Task Force concerning any future action that Congress
			 should take concerning health care reform, including whether or not to extend
			 the program established under this subsection;
						(B)an evaluation of
			 the effectiveness of State health care coverage reforms—
							(i)in
			 expanding health care coverage for State residents;
							(ii)in
			 improving the quality of health care provided in the States;
							(iii)in reducing or
			 containing health care costs in the States; and
							(iv)on
			 employer sponsored coverage;
							(C)recommendations
			 regarding the advisability of increasing Federal financial assistance for State
			 ongoing or future health program initiatives, including the amount and source
			 of such assistance; and
						(D)recommendations
			 concerning whether any particular State program should serve as a model for
			 implementation as a national health care reform program.
						(h)Miscellaneous
			 Provisions
					(1)Application of
			 certain requirements
						(A)Restriction on
			 application of preexisting condition exclusions
							(i)In
			 generalSubject to subparagraph (B), a State shall not permit the
			 imposition of any preexisting condition exclusion for covered benefits under a
			 program or project under this section.
							(ii)Group health
			 plans and group health insurance coverageIf the State program or
			 project provides for benefits through payment for, or a contract with, a group
			 health plan or group health insurance coverage, the program or project may
			 permit the imposition of a preexisting condition exclusion but only insofar and
			 to the extent that such exclusion is permitted under the applicable provisions
			 of part 7 of subtitle B of title I of the Employee Retirement Income Security Act of
			 1974 and title XXVII of the Public
			 Health Service Act.
							(B)Compliance with
			 other requirementsCoverage offered under the program or project
			 shall comply with the requirements of subpart 2 of part A of title XXVII of the
			 Public Health Service Act insofar as
			 such requirements apply with respect to a health insurance issuer that offers
			 group health insurance coverage.
						(2)Prevention of
			 duplicative payments
						(A)Other health
			 plansNo payment shall be made to a State under this section for
			 expenditures for health assistance provided for an individual to the extent
			 that a private insurer (as defined by the Secretary by regulation and including
			 a group health plan (as defined in section 607(1) of the
			 Employee Retirement Income Security Act of
			 1974), a service benefit plan, and a health maintenance
			 organization) would have been obligated to provide such assistance but for a
			 provision of its insurance contract which has the effect of limiting or
			 excluding such obligation because the individual is eligible for or is provided
			 health assistance under the plan.
						(B)Other federal
			 governmental programsExcept as provided in any other provision
			 of law, no payment shall be made to a State under this section for expenditures
			 for health assistance provided for an individual to the extent that payment has
			 been made or can reasonably be expected to be made promptly (as determined in
			 accordance with regulations) under any other federally operated or financed
			 health care insurance program, other than an insurance program operated or
			 financed by the Indian Health Service, as identified by the Secretary. For
			 purposes of this paragraph, rules similar to the rules for overpayments under
			 section 1903(d)(2) of the Social Security
			 Act shall apply.
						(3)Application of
			 certain general provisionsThe following sections of the
			 Social Security Act shall apply to
			 States under this section in the same manner as they apply to a State under
			 such title XIX:
						(A)Title XIX
			 provisions
							(i)Section
			 1902(a)(4)(C) (relating to conflict of interest standards).
							(ii)Paragraphs (2),
			 (16), and (17) of section 1903(i) (relating to limitations on payment).
							(iii)Section 1903(w)
			 (relating to limitations on provider taxes and donations).
							(iv)Section 1920A
			 (relating to presumptive eligibility for children).
							(B)Title XI
			 provisions
							(i)Section 1116
			 (relating to administrative and judicial review), but only insofar as
			 consistent with this title.
							(ii)Section 1124
			 (relating to disclosure of ownership and related information).
							(iii)Section 1126
			 (relating to disclosure of information about certain convicted
			 individuals).
							(iv)Section 1128A
			 (relating to civil monetary penalties).
							(v)Section 1128B(d)
			 (relating to criminal penalties for certain additional charges).
							(vi)Section 1132
			 (relating to periods within which claims must be filed).
							(4)Relation to
			 other lawsHealth benefits coverage provided under a State
			 program or project under this section shall be treated as creditable coverage
			 for purposes of part 7 of subtitle B of title I of the
			 Employee Retirement Income Security Act of
			 1974, title XXVII of the Public
			 Health Service Act, and subtitle K of the Internal Revenue Code of
			 1986.
					(i)Authorizations
					(1)In
			 generalThere are appropriated in each of fiscal years 2010
			 through 2019 to carry out this Act, an amount equal to the amount of savings to
			 the Federal Government in each such fiscal year as a result of the enactment of
			 the provisions of title II.
					(2)Use of
			 fundsAmounts appropriated for a fiscal year under paragraph (1)
			 and not expended may be used in subsequent fiscal years to carry out this
			 section.
					(3)LimitationNotwithstanding
			 any other provision of this Act, the total amount of funds appropriated to
			 carry out this Act through fiscal year 2019 shall not exceed
			 $40,000,000,000.
					(j)TerminationThe
			 authority provided under this title shall terminate on the date that is 10
			 years after the date of enactment of this Act.
				IIOffsets
			201.Increase in
			 rebates for covered outpatient drugsSection 1927(c)(1)(B)(i) of the Social
			 Security Act (42 U.S.C. 1396r–8(c)(1)(B)(i)) is amended—
				(1)in subclause
			 (IV), by striking and after the semicolon;
				(2)in subclause
			 (V)—
					(A)by inserting
			 and before January 1, 2010, after 1995,;
			 and
					(B)by striking the
			 period and inserting ; and; and
					(3)by adding at the
			 end the following:
					
						(VI)after December
				31, 2009, is 20
				percent.
						.
				202.Aviation
			 security service passenger feesSection 44940 of title 49, United States
			 Code, is amended—
				(1)in subsection (a)(1), by inserting
			 in an amount equal to $5.00 per one-way trip after
			 uniform fee;
				(2)by striking
			 subsection (c); and
				(3)in subsection
			 (d)—
					(A)in paragraph (2),
			 by striking subsection (d) each place it appears and inserting
			 this subsection; and
					(B)in paragraph (3),
			 by striking in accordance with paragraph (1) and inserting
			 under subsection (a)(2).
					203.Extension of
			 FCC spectrum auction authoritySection 309(j)(11) of the Communications Act
			 of 1934 (47 U.S.C. 309(j)(11)) is amended by striking 2011 and
			 inserting 2019.
			204.Extension of
			 fees for certain customs servicesSection 13031(j)(3)(A) and (B) of the
			 Consolidated Omnibus Budget Reconciliation Act of 1985 (19 U.S.C. 58c(j)(3)(A)
			 and (B)) is amended by striking 2014 each place it appears and
			 inserting 2019.
			205.Income-related
			 reduction in part D premium subsidy
				(a)In
			 generalSection 1860D–13(a) of the Social Security Act (42 U.S.C.
			 1395w–113(a)) is amended by adding at the end the following new
			 paragraph:
					
						(7)Reduction in
				premium subsidy based on incomeThe provisions of subsection (i)
				of section 1839 shall apply to the monthly beneficiary premium under this
				subsection in the same manner as they apply to the monthly premium under such
				section except that in so applying—
							(A)paragraph (1) of
				such subsection (i) to this subsection—
								(i)the reference to
				December 2006 is deemed a reference to December 2009; and
								(ii)the reference to
				the monthly premium is deemed a reference to the base beneficiary premium
				(computed under paragraph (2) of this subsection);
								(B)clause (i) of
				paragraph (3)(A) of such subsection (i) to this subsection, the reference to 25
				percentage points is deemed a reference to the beneficiary premium percentage
				(as specified in paragraph (3) of this subsection);
							(C)clause (ii) of
				paragraph (3)(A) of such subsection (i) to this subsection, the national
				average monthly bid amount (computed under paragraph (4) of this subsection)
				shall be substituted for the amount specified in such clause (ii) (relating to
				the unsubsidized part B premium amount); and
							(D)subparagraph (B)
				of paragraph (3) of such subsection (i) to this subsection, the reference to
				2009 shall be a reference to 2010, the reference to 2007 shall be a reference
				to 2009, and the reference to 2008 shall be a reference to
				2010.
							.
				(b)Conforming
			 amendments
					(1)MedicareSection
			 1860D–13(a)(1) of the Social Security Act (42 U.S.C. 1395w–113(a)(1)) is
			 amended—
						(A)by redesignating
			 subparagraph (F) as subparagraph (G);
						(B)in subparagraph
			 (G), as redesignated by subparagraph (A), by striking (D) and
			 (E) and inserting (D), (E), and (F); and
						(C)by inserting
			 after subparagraph (E) the following new subparagraph:
							
								(F)Increase based
				on incomeThe base beneficiary premium shall be increased
				pursuant to paragraph
				(7).
								.
						(2)Internal
			 Revenue CodeSection 6103(l)(20) of the Internal Revenue Code of
			 1986 (relating to disclosure of return information to carry out Medicare part B
			 premium subsidy adjustment) is amended—
						(A)in the heading,
			 by striking part B premium
			 subsidy adjustment and inserting
			 parts B and D premium
			 subsidy adjustments;
						(B)in subparagraph
			 (A)—
							(i)in
			 the matter preceding clause (i), by inserting or 1860D–13(a)(7)
			 after 1839(i); and
							(ii)in
			 clause (vii), by inserting after the amount of such adjustment
			 the following: or that the amount of the premium of the taxpayer under
			 such subsection (as applied under section 1860D–13(a)(7)) may be subject to
			 adjustment under such section 1860D–13(a)(7) and the amount of such
			 adjustment; and
							(C)in subparagraph
			 (B), by inserting or such section 1860D–13(a)(7) before the
			 period at the end.
						
